 


109 HR 2200 IH: Prescription Drug Price Fairness Act
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2200 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Ruppersberger introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part D of title XVIII of the Social Security Act to provide to the Secretary of Health and Human Services authority similar to the authority of the Secretary of Veterans Affairs to negotiate the lowest possible prices for outpatient prescription drugs, to include in the determination of best price for covered outpatient drugs under the Medicaid Program prices charged by manufacturers to certain Federal agencies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prescription Drug Price Fairness Act. 
2.Negotiation of lowest possible prices for prescription drugs under medicareSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i) (relating to noninterference) and by inserting the following:

(i)Requirement to negotiate for lowest pricesIn order to ensure that beneficiaries enrolled under prescription drug plans and MA–PD plans pay the lowest possible price for covered part D drugs, the Secretary shall have and exercise authority similar to that of the Secretary of Veterans Affairs to purchase prescription drugs in bulk and to negotiate contracts with manufacturers of covered part D drugs, consistent with the requirements and in furtherance of the goals of providing quality care and containing costs under this part. In exercising such authority, the Secretary shall negotiate the best possible prices for such drugs..
3.Inclusion of prices charged for covered outpatient drugs to certain Federal agencies in the determination of best price for such drugs under the medicaid program
(a)In generalClause (i) of section 1927(c)(1)(C) of the Social Security Act (42 U.S.C. 1396r–8(c)(1)(C)) is amended by striking , excluding— and all that follows and inserting a period.
(b)Conforming amendments
(1)Such section is further amended by striking clause (iii).
(2)Section 1847A(c)(2) of the Social Security Act (42 U.S.C. 1395w–3a(c)(2)) is amended by striking subparagraph (A) and redesignating the succeeding provision accordingly.
(3)Section 1860D–2(d)(1) of such Act (42 U.S.C. 1395w–102(d)(1)) is amended by striking subparagraph (C).
(4)Section 1860D–31(e)(1) of such Act (42 U.S.C. 1395w–131(e)(1)) is amended by striking subparagraph (D).
(c)Effective dateThe amendments made by this section shall apply with respect to payments for covered outpatient drugs furnished on or after January 1, 2006.
4.Clarification of authority for States to negotiate together to achieve greater discounts from manufacturers of covered outpatient drugsSection 1927(a) of the Social Security Act (42 U.S.C. 1396r–8(a)) is amended by adding at the end the following new paragraph: 

(7)Authority for states to form pools to negotiate price concessionsIn entering into agreements with manufacturers under this section, States may form pools to negotiate price concessions from the manufacturers for covered outpatients drugs.. 
 
